    Case: 4:21-cv-00898-PLC Doc. #: 3 Filed: 07/27/21 Page: 1 of 5 PageID #: 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                        )
                                                   )
           Plaintiff,                              )
                                                   )
      v.                                           )          No. 4:21-cv-898-PLC
                                                   )
CORIZON, et al.,                                   )
                                                   )
        Defendants.                                )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of a civil complaint and request for leave to

proceed in forma pauperis, filed by Joseph Michael Devon Engel, prison registration number

1069055. 1 Plaintiff’s request will be denied, and this case will be dismissed without prejudice to

the filing of a fully-paid complaint.

                                                Background

       On September 3, 2020, plaintiff began filing civil actions pro se in this Court, each time

seeking leave to proceed in forma pauperis. His first case, a petition for habeas corpus relief

under 28 U.S.C. § 2254, was dismissed on December 14, 2020 due to his failure to exhaust

available state remedies. Engel v. Payne, No. 4:20-cv-1211-DDN, ECF No. 8 (E.D. Mo. Sept. 3,

2020). Subsequently, he began filing prisoner civil rights complaints pursuant to 42 U.S.C. §

1983. For the most part, he submitted his pleadings in bulk, and stated he intended each set of

pleadings to be docketed as an individual civil action.

       In many of his complaints, plaintiff listed numerous entities and officials identified only

by generic job titles, and sought trillions of dollars in damages against them based upon wholly

1
 Plaintiff has not filed a separate Application to Proceed in District Court Without Prepaying Fees or
Costs. Instead, he included his request to be granted such leave in the body of the complaint.
    Case: 4:21-cv-00898-PLC Doc. #: 3 Filed: 07/27/21 Page: 2 of 5 PageID #: 4




conclusory and nonsensical allegations. See, e.g., Engel v. Corizon, No. 4:20-cv-1695-NAB

(E.D. Mo. Nov. 30, 2020) (listing 45 defendants on handwritten notes included with complaint);

Engel v. CO1, No. 4:20-cv-1923-HEA (E.D. Mo. Dec. 20, 2020) (naming 49 defendants but

none by a first and last name). Plaintiff often sought forms of relief that were unrelated to his

claims (such as stocks, properties, outfitted luxury vehicles, and college scholarships) from

multiple defendants and non-parties, and he sought relief on behalf of individuals other than

himself. See e.g., Engel v. CO1, et al., No. 4:20-cv-1620-NCC (E.D. Mo. Nov. 9, 2020) (seeking

scholarships for family members, Missouri farmland for marijuana cultivation, and Mercedes

SUVs that are “bulletproof” and “bombproof”); Engel v. USA, No. 4:20-cv-1742-MTS (E.D. Mo.

Dec. 1, 2020) (seeking 250 trillion dollars and 2 million in stocks of twenty-three listed

countries); and Engel v. Mercy Hospital Festus, No. 4:20-cv-1911-AGF (E.D. Mo. Dec. 11,

2020) (seeking 8900 trillion dollars plus 10 million stocks in various metals, gems, food

products, and U.S. and foreign currencies). Plaintiff referenced, and appeared to at least partially

base his entitlement to relief upon, his alleged status as a “sovereign citizen.” See e.g., Engel v.

Governor of Missouri, No. 1:20-CV-217-HEA (E.D. Mo. Oct. 7, 2020).

        The cases that were reviewed pursuant to 28 U.S.C. § 1915(e)(2) were dismissed, either

for one of the reasons articulated therein 2 or because plaintiff failed to comply with Court orders.

In Engel v. Missouri Courts, No. 4:20-cv-1258-SPM (E.D. Mo. Sept. 15, 2020), the Honorable

Henry Edward Autrey cautioned plaintiff to avoid the practice of repeatedly filing frivolous and

2
  For example, in many of plaintiff’s actions, the Court determined his allegations were “clearly baseless”
and therefore factually frivolous under the standard articulated in Denton v. Hernandez, 504 U.S. 25, 31
(1992), and also determined many complaints were subject to dismissal as malicious based upon the
nature of his pleadings and his abusive litigation practices. See e.g., Engel v. Prob. & Parole of Mo., No.
4:20-cv-1740-DDN, ECF No. 5 at 6 (E.D. Mo. dismissed Dec. 22, 2020) (listing twenty-nine of Mr.
Engel’s cases naming Missouri Department of Corrections as a defendant); Engel v. Corizon, No. 4:20-
cv-1812-NAB, ECF No. 4 at 8-9 (E.D. Mo. dismissed Jan. 6, 2021) (discussing Mr. Engel’s litigation
practices as part of an attempt to harass named defendants and not a legitimate attempt to vindicate a
cognizable right).
                                                    2
    Case: 4:21-cv-00898-PLC Doc. #: 3 Filed: 07/27/21 Page: 3 of 5 PageID #: 5




malicious complaints. Judge Autrey explained that doing so amounted to abusive litigation

practices, and could affect plaintiff’s future eligibility to proceed in forma pauperis as well as

potentially subject him to sanctions. Nevertheless, plaintiff continued the practice. As of

December 21, 2020, he was subject to 28 U.S.C. § 1915(g).

        As of December 31, 2020, plaintiff filed more than 130 civil actions. Additionally, the

Court has received civil rights complaints that were filed by prisoners other than plaintiff, but

were in plaintiff’s handwriting and contained allegations and prayers for relief similar to those

plaintiff asserted in actions he filed on his own behalf. See e.g., Herron v. ERDCC et al., No

4:21-cv-527-NAB (E.D. Mo. May 3, 2021). On June 9, 2021, plaintiff began filing new civil

complaints pursuant to 42 U.S.C. § 1983 on his own behalf, including the one at bar. These new

complaints mirror the ones described above. In sum, plaintiff has flagrantly disregarded this

Court’s prior caution to avoid engaging in abusive litigation practices.

                                                 The Complaint

        Plaintiff filed the instant complaint pursuant to 42 U.S.C. § 1983 against Corizon and the

Missouri Eastern Correctional Center, or “MECC.” He identifies himself by name and as

“Sourvin Citizn Alasaka [sic].” He sets forth his statement of claim in its entirety as follows:

“Since 8-13-21 3 I’ve been denied medical treatment by MECC and ERDCC and Corizon

Medical which is Medical Provider for MODOC they are doing nothing for my health

whatsoever I’m a Sovrvin Citizn of Alasaka [sic].”

        Plaintiff identifies his injuries as “Physical Health, Civil Rights, Civil Liberty Rights.” As

relief, he seeks “1,000,000 stocks in Nas S&P, Euro US Dollar,” along with other stocks and


3
 The complaint was mailed to the Court in an envelope bearing a July 15, 2021 postmark. It was received
and filed in this Court on July 21, 2021. The Court will liberally construe the complaint as alleging “8-13-
20” rather than “8-13-21.”


                                                     3
    Case: 4:21-cv-00898-PLC Doc. #: 3 Filed: 07/27/21 Page: 4 of 5 PageID #: 6




commodities. He also asks the Court to award $100,000 to one “CO1 Ms. Wardroff,” and the

same amount to “Office Management” for disbursement at “MECC 2 House.”

                                                Discussion

       As discussed above, plaintiff is a prisoner who, while incarcerated, has filed at least three

civil actions that were dismissed on the grounds that they were frivolous, malicious, or failed to

state a claim upon which relief may be granted. 4 The Prison Litigation Reform Act of 1996

provides, in relevant part:

       In no event shall a prisoner bring a civil action ... under this section if the prisoner
       has, on three or more prior occasions, while incarcerated or detained in any
       facility, brought an action ... in a court of the United States that was dismissed on
       the grounds that it is frivolous, malicious, or fails to state a claim upon which
       relief may be granted, unless the prisoner is under imminent danger of serious
       physical injury.

28 U.S.C. § 1915(g). “A prior dismissal on a statutorily enumerated ground counts as a strike

even if the dismissal is the subject of an appeal.” Coleman v. Tollefson, 575 U.S. 532, 135 S. Ct.

1759, 1763 (2015). Therefore, plaintiff may proceed in forma pauperis in this action only if he

“is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

       Here, plaintiff alleges he was “denied medical treatment” and “they are doing nothing for

my health whatsoever.” He offers no facts in support of those statements, such as what treatment

was denied for what ailment on what occasion. Absent a factual underpinning, plaintiff’s

allegations amount to legal conclusions, which are not entitled to the presumption of truth. See

Wiles v. Capitol Indem. Corp., 280 F.3d 868, 870 (8th Cir. 2002). Having reviewed and liberally

construed the complaint, the Court concludes that plaintiff’s vague and conclusory allegations

are insufficient to invoke the exception to § 1915(g). See Martin v. Shelton, 319 F.3d 1048, 1050


4
 See Engel v. Governor of Missouri, et al., No. 1:20-cv-217 HEA (E.D. Mo. Dec. 15, 2020); Engel v.
United States of America, et al., No. 4:20-cv-1742 MTS (E.D. Mo. Dec. 18, 2020); Engel v. Missouri
Courts, et al., No. 4:20-cv-1258 SPM (E.D. Mo. Dec. 21, 2020).
                                                  4
    Case: 4:21-cv-00898-PLC Doc. #: 3 Filed: 07/27/21 Page: 5 of 5 PageID #: 7




(8th Cir. 2003) (citation omitted) (finding the plaintiff’s conclusory assertions of imminent

danger insufficient to invoke the exception to § 1915(g)). Therefore, the Court cannot grant

plaintiff’s request to proceed in forma pauperis in this action.

          Plaintiff’s request for leave to proceed in forma pauperis will be denied, and this case

will be dismissed. The filing fees are assessed against plaintiff, and the Court will instruct the

Clerk of Court to request that the agency having custody of plaintiff begin making payments in

accordance with 28 U.S.C. § 1915(b)(2) until the $402 civil filing fees are paid in full.

          Plaintiff is once again advised that his litigation practices are abusive, and he is

cautioned to avoid such practices in the future. For each such complaint plaintiff files, the

Court will instruct the Clerk of Court to begin debiting his prison account to pay the civil

filing fees. Plaintiff is further cautioned that the Court may impose monetary sanctions

upon him if he continues his abusive litigation practices in the future.

          Accordingly,

          IT IS HEREBY ORDERED that plaintiff may not proceed in forma pauperis in this

action.

          IT IS FURTHER ORDERED that this case is DISMISSED without prejudice to the

filing of a fully-paid complaint. A separate order of dismissal will be entered herewith.

          IT IS FURTHER ORDERED that the $402 civil filing fees are assessed against

plaintiff, and the Clerk of Court shall request that the agency having custody of plaintiff begin

making payments in accordance with 28 U.S.C. § 1915(b)(2) until the full $402 civil filing fees

are paid in full.

          Dated this 27th day of July, 2021.


                                                  JOHN A. ROSS
                                                  UNITED STATES DISTRICT JUDGE
                                                  5
